Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 16/267,675 which was filed on 2/5/2019. Claims 1-29 are currently pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 29 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a computer readable medium which may include non-statutory subject matter, for example, a signal.  It is suggested that the applicant add the term "non-transitory" when claiming computer readable storage medium.
Claims 1-15 are rejected under 35 U.S.C. 101 for claiming a system that is software per se. It is suggestion to include elements of a processor and/or memory.
Claims 1, 5-16, and 19-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed an abstract idea without significantly more, namely determining and reviewing clusters from a group of documents for searching. The claims recite 
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “A system” nothing in the claim element precludes the step from practically being performed in the mind. For example, receiving information and converting it into a corpus to search and categorize are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element - a system. The system in the steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claims 5-15, and 19-28 recite additional elements of user-provided search parameters, raw data comprises written or spoken data, raw data is loaded onto 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a system of one or more computers to perform the steps or the additional elements from the dependent claims amounts to no more than part of the abstract idea, mere extra-solution activity, and mere instructions to apply the exception using a generic computer component. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5-11, 13-16, 19-24, and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valdes-Perez et al. (US2009/0019026), hereinafter Valdes-Perez in view of Handley (US2006/0259481).

Regarding Claim 1:
Valdes-Perez teaches:
A system for reviewing, searching and analyzing raw data in a data corpus (Valdes-Perez, note abstract, figure 3) comprising: 
a search composition module, wherein the search composition module operates on the optimized corpus to derive a set of search parameters (Valdes-Perez, [0012, 0027], note user provided search parameters are used to operate on the corpus); 
a concept extraction module, wherein the concept extraction module performs a search on the optimized corpus using the set of search parameters derived by the search composition module and extracts a set of initial concept clusters (Valdes-Perez, [0012, 0027], note a search is performed on the corpus using the search parameters and a first set of clusters is extracted); 
a hybrid review module, wherein the hybrid review module receives the set of initial concept clusters from the concept extraction module and allows a user to review the optimized corpus using a user interface until the user declares the review complete (Valdes-Perez, [0012, 0027-0028], note the first set of clusters are present for the user to review and has the option to recluster or not, e.g. declaring the review complete); and 
a visualization module, wherein the visualization module visualizes the results of the review, search and analysis of the raw data in the data corpus after the user declares the review complete (Valdes-Perez, [0012, 0027-0028], note the results are presented to the user, note this for the first and subsequent clusters).
Valdes-Perez does not specifically teach:

Handley is in the same field of endeavor, data processing; 
Handley teaches:
a corpus optimization module, wherein the corpus optimization module converts the raw data to an optimized corpus (Handley, figure 2, [0030], note identifying and processing a corpus of documents. When combined with the previously cited reference this would be for the search and clustering as taught by Valdes-Perez);
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Handley because this would improve the efficiency and accuracy of analysis (Handley, [0014]).

Regarding Claim 5:
Valdes-Perez and Handley show the system as disclosed above;
Valdes-Perez and Handley further teach:
wherein the search composition module derives the search parameters based on at least one of user-provided search parameters, algorithmically derived search parameters from specified target files, and recursively derived search parameters based on operations of the concept extraction module (Valdes-Perez, [0012, 0027], note user provided search parameter).

Regarding Claim 6:
Valdes-Perez and Handley show the system as disclosed above;

wherein the raw data comprises at least one of written data and spoken word data (Handley, [0029-0030], note the corpus may be written data).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Handley because this would improve the efficiency and accuracy of analysis (Handley, [0014]).

Regarding Claim 7:
Valdes-Perez and Handley show the system as disclosed above;
Valdes-Perez and Handley further teach:
wherein the raw data is loaded onto a cloud server (Valdes-Perez, [0034], note the search may be performed on the internet) (Handley, [0030], note the corpus may be stored on a server or other medium).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Handley because this would improve the efficiency and accuracy of analysis (Handley, [0014]).

Regarding Claim 8:
Valdes-Perez and Handley show the system as disclosed above;
Valdes-Perez and Handley further teach:
wherein the set of search parameters comprises one or more of keywords, sender names, recipient names, key players, key issues and key dates (Valdes-Perez, 

Regarding Claim 9:
Valdes-Perez and Handley show the system as disclosed above;
Valdes-Perez and Handley further teach:
wherein the concept extraction module uses Hierarchical Agglomerative Clustering ("HAC") to extract the initial concept clusters (Handley, figure 3, [0039], note Hierarchical Agglomerative clustering).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Handley because this would improve the efficiency and accuracy of analysis (Handley, [0014]).

Regarding Claim 10:
Valdes-Perez and Handley show the system as disclosed above;
Valdes-Perez and Handley further teach:
an element assessment module, wherein the element assessment module contains a user supplied list of elements deemed to be relevant to a particular inquiry (Valdes-Perez, [0012, 0027], note user provided search parameters are interpreted as a list of elements relevant to a particular inquiry).

Regarding Claim 11:
Valdes-Perez and Handley show the system as disclosed above;

wherein the hybrid review module comprises a search mode and a review mode (Valdes-Perez, [0012, 0027-0028], note the first set of clusters are present for the user to review and has the option to recluster or not, e.g. declaring the review complete, and the user also has the option to search again which is interpreted as a review mode and search mode).

Regarding Claim 13:
Valdes-Perez and Handley show the system as disclosed above;
Valdes-Perez and Handley further teach:
wherein the user declares the review complete when a desired Snyder Score is reached (Valdes-Perez, [0012, 0027-0028, 0031], note the first set of clusters are present for the user to review and has the option to recluster or not; note the threshold value being reached is an indication for further refinement or not, which is interpreted as a Snyder Score).

Regarding Claim 14:
Valdes-Perez and Handley show the system as disclosed above;
Valdes-Perez and Handley further teach:
wherein in the search mode the information handling system allows the user to execute a search query on the optimized corpus and apply a relevancy designation to results of the search query (Valdes-Perez, [0012, 0027-0028], note executing a search query; note the first set of clusters are present for the user to review and has the option 

Regarding Claim 15:
Valdes-Perez and Handley show the system as disclosed above;
Valdes-Perez and Handley further teach:
wherein the visualization module is operable to generate a report characterizing the data corpus (Valdes-Perez, [0012, 0027-0028], note the results are presented to the user, note this for the first and subsequent clusters).

Claim 16 discloses substantially the same limitations as claim 1 respectively, except claim 16 is directed to a method while claim 1 is directed to a system. Therefore claim 16 is rejected under the same rationale set forth for claim 1.

Claim 19 discloses substantially the same limitations as claim 5 respectively, except claim 19 is directed to a method while claim 5 is directed to a system. Therefore claim 19 is rejected under the same rationale set forth for claim 5.

Claim 20 discloses substantially the same limitations as claim 6 respectively, except claim 20 is directed to a method while claim 6 is directed to a system. Therefore claim 20 is rejected under the same rationale set forth for claim 6.

Claim 21 discloses substantially the same limitations as claim 7 respectively, except claim 21 is directed to a method while claim 7 is directed to a system. Therefore claim 21 is rejected under the same rationale set forth for claim 7.

Claim 22 discloses substantially the same limitations as claim 8 respectively, except claim 22 is directed to a method while claim 8 is directed to a system. Therefore claim 22 is rejected under the same rationale set forth for claim 8.

Claim 23 discloses substantially the same limitations as claim 9 respectively, except claim 23 is directed to a method while claim 9 is directed to a system. Therefore claim 23 is rejected under the same rationale set forth for claim 9.

Claim 24 discloses substantially the same limitations as claim 11 respectively, except claim 24 is directed to a method while claim 11 is directed to a system. Therefore claim 24 is rejected under the same rationale set forth for claim 11.

Claim 26 discloses substantially the same limitations as claim 13 respectively, except claim 26 is directed to a method while claim 13 is directed to a system. Therefore claim 26 is rejected under the same rationale set forth for claim 13.

Claim 27 discloses substantially the same limitations as claim 14 respectively, except claim 27 is directed to a method while claim 14 is directed to a system. Therefore claim 27 is rejected under the same rationale set forth for claim 14.

Claim 28 discloses substantially the same limitations as claim 15 respectively, except claim 28 is directed to a method while claim 15 is directed to a system. Therefore claim 28 is rejected under the same rationale set forth for claim 15.

Claim 29 discloses substantially the same limitations as claim 1 respectively, except claim 29 is directed to a computer readable medium while claim 1 is directed to a system. Therefore claim 29 is rejected under the same rationale set forth for claim 1.

Claim Rejections - 35 USC § 103

Claims 2-4 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valdes-Perez in view of Handley, Mercuri et al. (US2019/0013934), hereinafter Mercuri, and Misra et al. (US20150066939), hereinafter Misra;

Regarding Claim 2:
Valdes-Perez and Handley show the system as disclosed above;
Valdes-Perez and Handley further teach:
Valdes-Perez doesn’t specifically teach: 
wherein the corpus optimization module further comprises: a connector framework, 
wherein the connector framework converts the raw data into unstructured text; 

a chain of custody authentication module, 
wherein the chain of custody authentication module keeps track of any changes to the raw data.
Mercuri is in the same field of endeavor, data processing; 
Mercuri teaches:
wherein the corpus optimization module further comprises: a connector framework (Mercuri, [0135], note the system may control access to files while providing proof of chain of custody), 
wherein the connector framework is operable to controls access to the raw data by allowing a user to only access a subset of the raw data that is associated with the user's access group (Mercuri, [0135], note the system may control access to files while providing proof of chain of custody), and 
wherein the connector framework converts the raw data into unstructured text; and 
a chain of custody authentication module (Mercuri, [0135], note the system may control access to files while providing proof of chain of custody), 
wherein the chain of custody authentication module keeps track of any changes to the raw data (Mercuri, [0031-0032, 0135], note the system may control access to files while providing proof of chain of custody, note tracking changes).

Misra is in the same field of endeavor, data processing; 
Misra teaches:
wherein the connector framework converts the raw data into unstructured text (Misra, [0014-0016], note the use of natural language processing to process documents, when combined with the other references this would be for the connector framework as taught by Mercuri);
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Misra because this would improve the data used for searching.

Regarding Claim 3:
Valdes-Perez, Handley, Mercuri, and Misra show the system as disclosed above;
Valdes-Perez, Handley, Mercuri, and Misra further teach:
wherein the connector framework extracts information inherent in the raw data by performing at least one of natural language processing, voice finger printing, sentiment analysis, personality extraction, and persuasion metrics analysis (Misra, [0014-0016], note the use of natural language processing to process documents, when combined with the other references this would be for the connector framework as taught by Mercuri);


Regarding Claim 4:
Valdes-Perez, Handley, Mercuri, and Misra show the system as disclosed above;
Valdes-Perez, Handley, Mercuri, and Misra further teach:
wherein the chain of custody authentication module is a block chain tagging unit (Mercuri, abstract, [0135], note the use of blockchain).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Mercuri because this would improve the security and reliability of the system.

Claim 17 discloses substantially the same limitations as claim 2 respectively, except claim 17 is directed to a method while claim 2 is directed to a system. Therefore claim 17 is rejected under the same rationale set forth for claim 2.

Claim 18 discloses substantially the same limitations as claim 4 respectively, except claim 18 is directed to a method while claim 4 is directed to a system. Therefore claim 18 is rejected under the same rationale set forth for claim 4.



Claim Rejections - 35 USC § 103

Claims 12 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valdes-Perez in view of Handley, Roulland et al. (US2011/0225155), hereinafter Roulland, and Severn et al. (US2018/0329990), hereinafter Severn.

Regarding Claim 12:
Valdes-Perez and Handley show the system as disclosed above;
Valdes-Perez and Handley further teach:
wherein in the review mode the information handling system is operable to: receive the initial concept clusters from the concept extraction module (Valdes-Perez, [0012, 0027], note a search is performed on the corpus using the search parameters and a first set of clusters is extracted), 
allow the user to select one or more of the initial clusters as a cluster of interest (Valdes-Perez, [0012, 0027-0028], note the user may select clusters which is interpreted as the system allowing the user to select a cluster of interest); 
display the files in the optimized corpus ranked in order of relevancy following the application of the first relevancy boost (Valdes-Perez, [0012, 0027-0028], note the documents are ranked and results are presented to the user, note the clusters are displayed following revisions) (Handley, [0018], note the documents are ranked);
initiate an 
allowing the user to apply a relevancy designation since the selection impacts the ranking); 
re-rank the files in the optimized corpus in order of relevancy following the application of the second relevancy boost (Valdes-Perez, [0012, 0027-0028], note the documents are ranked and results are presented to the user, note the clusters are displayed following revisions) (Handley, [0018], note the documents are ranked); 
display the files in the optimized corpus ranked in order of relevancy following the application of the second relevancy boost (Valdes-Perez, [0012, 0027-0028], note the documents are ranked and results are presented to the user, note the clusters are displayed following revisions) (Handley, [0018], note the documents are ranked);
Valdes-Perez doesn’t specifically teach:
apply a first relevancy boost to files in the optimized corpus that correspond to the cluster of interest; 
initiate an iterative looping process which is terminated when a desired Snyder Score is reached wherein in the iterative looping process the information handling system is operable to: 
apply a second relevancy boost to the files in the optimized corpus based on the relevancy designation applied by the user; 
update the Snyder Score in a Snyder Module; 
Roulland is in the same field of endeavor, data querying; 
Roulland teaches:

allow the user to select one or more of the initial clusters as a cluster of interest (Roulland, [0102], note the user selecting entity structures, e.g. clusters of interests); 
apply a first relevancy boost to files in the optimized corpus that correspond to the cluster of interest (Roulland, [0102], note the user selecting entity structures, e.g. clusters of interests, enhancing the scoring for this cluster); 
display the files in the optimized corpus ranked in order of relevancy following the application of the first relevancy boost (Roulland, figure 4, [0092], note displaying in the order of the ranking); 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Roulland because this would improve the relevancy of results.
Severn is in the same field of endeavor, data querying; 
Severn teaches:
initiate an iterative looping process which is terminated when a desired Snyder Score is reached (Severn, figure 4, note iterative loop to receive feedback on clusters until no more further refinement is needed, when combined with the other references this would be based on the thresholds as taught by Valdes-Perez), wherein in the iterative looping process the information handling system is operable to: 
allow the user to apply a relevancy designation to the files displayed (Severn, figure 4, [0104], note selection to designate relevancy); 

update the Snyder Score in a Snyder Module (Severn, figure 19, [0253], note the selected document is used to update posterior probability scores); 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Severn because this would improve the speed and accuracy of desired results (Severn, [0005]).

Claim 25 discloses substantially the same limitations as claim 12 respectively, except claim 25 is directed to a method while claim 12 is directed to a system. Therefore claim 25 is rejected under the same rationale set forth for claim 12.
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314.  The examiner can normally be reached on M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                                        2/26/2021

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152